Citation Nr: 0025750	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-06 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

2.  Entitlement to service connection for degenerative joint 
disease (DJD) of the shoulders.

3.  Entitlement to service connection for degenerative joint 
disease (DJD) of the arms.

4.  Entitlement to service connection for degenerative joint 
disease (DJD) of the legs.

5.  Entitlement to service connection for residuals of a 
fracture of the anterior-inferior end-plate of T7.

6.  Entitlement to an increased rating for a compression 
fracture at L2-3, currently rated 10 percent disabling.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to September 1978.

By rating decision of November 1978, the RO denied service 
connection for a right knee disorder and a left shoulder 
disability.  The veteran did not appeal and the rating 
decision became final.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision in which 
the RO denied service connection for residuals of a fracture 
of the T7 anterior-inferior end-plate (hereinafter referred 
to as T7) and degenerative joint disease of the shoulders, 
arm and legs, denied a rating in excess of 10 percent for 
residuals of a compression fracture at L2-3, and found that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a right knee 
disorder.  The veteran appealed and was afforded a hearing 
before the undersigned member of the Board at the RO in St. 
Petersburg, Florida, in May 2000.

The Board notes that the veteran's testimony at the May 2000 
hearing addressed the issue of left shoulder disability other 
than arthritis.  The issue which has been certified to the 
Board for appellate consideration is limited to the issue of 
entitlement to service connection for degenerative joint 
disease of the shoulders.  By his testimony, the Board finds 
that the veteran has raised the issue of whether new and 
material evidence has been submitted to reopen a claim of 
service connection for a left shoulder disability other than 
arthritis.  This has not been the subject of a rating 
decision and is referred to the Board for appropriate action.

In addition, while the pending appeal includes claims by the 
veteran pertaining to entitlement to primary service 
connection for a right knee disorder and degenerative joint 
disease of the shoulders, the Board notes that the veteran 
has also raised the issue of entitlement to service 
connection for a right knee disorder and degenerative joint 
disease of the shoulders, both as secondary to his service-
connected back disorder.  The RO has not adjudicated these 
issues and they are referred back to the RO for initial 
consideration.

The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a right knee disorder, entitlement to service 
connection for DJD of the shoulders, arms and legs, and 
entitlement to a rating in excess of 10 percent for residuals 
of a compression fracture at L2-3 will be addressed in the 
REMAND following the decision below.


FINDING OF FACT

No competent medical evidence has been presented to show that 
a fracture of T7 was attributable to the veteran's military 
service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for residuals of a fracture 
of T7.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
there must be evidence that such disability is due to disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is a continuity of symptomatology since 
service.  38 C.F.R. § 3.303(b) (1999).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and injury or disease incurred in or 
aggravated by service.  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).

The threshold question is whether the veteran has presented a 
well-grounded claim of service connection for a fracture of 
the anterior-inferior end-plate of T7.  A well-grounded claim 
is one which is plausible.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  If the veteran has not 
presented a well-grounded claim, the claim must fail and 
there is no further duty to assist in the development of the 
claim.  Id.  A well-grounded claim requires more than an 
allegation; the claimant must submit supporting evidence.  
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Id.  Generally, in 
order for a claim of service connection to be well grounded, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

The veteran's service medical records reflect that the 
veteran was seen in May 1978 following a fall from a three 
story building.  At that time, the veteran was noted to have 
sustained trauma to his back.  Specifically, x-rays revealed 
minimal compression fractures of L2 and L3.  There was no 
reference to a fracture or any type of damage to any segment 
of the thoracic spine.

Post-service medical records include X-rays taken in March 
1979 noting minimal anterior compression of the superior end-
plate of L2 which was old with healing; slight spondylitic 
changes extending from T12 through L3; and anterior wedging 
of several mid dorsal vertebrae approximately T6 and T7.  On 
VA examination in October 1979, x-rays of the lumbosacral 
spine were interpreted to reveal no evidence of a compression 
fracture of L2 or L3; there was a minimal rotatory scoliosis 
of the lumbar spine with slight anterior compression of the 
T12 vertebral body.  VA treatment records dated in January 
1981 include a chest x-ray report noting a suggestion of 
slight loss of height of the T7 and T8 vertebral bodies.  A 
repeat x-ray in April 1981 found evidence of post-traumatic 
changes in the thoracic and lumbosacral spine consisting of 
minimal compression deformities of the superior end plates of 
L2 and L3 with slight anterior spurring and minimal wedging 
of T12 with slight sclerosis of the disc margins of T12 and 
L1, unchanged since October 1979.  A subsequent March 1987 x-
ray of the thoracic spine revealed spondylosis from T5-T8 
with degenerative changes and osteoporosis involving the 
bones with secondary changes in the vertebral bodies of the 
thoracic spine.

On VA examination in November 1994, the VA examiner commented 
that x-rays of the veteran's spine showed minimal anterior 
wedging of T12, with mild narrowing of the disc spaces 
between T11-T12, and particularly between T12-L1, with some 
minimal anterior spurring at the T12-L1 level.  The 
diagnostic impression was status post mild compression 
fracture of T12 and left shoulder pain and low back pain, 
unrelated to the compression fracture of T12.

On VA examination in January 1998, the veteran complained of 
low back pain, primarily, with some radiation of pain up 
towards the middle of the shoulder blades.  X-rays were 
interpreted as showing, among other things, a small healed 
fracture involving the anterior inferior end-plate at 
approximately T7 described on the x-ray as a mild anterior 
wedge compression deformity of T7 and T8 vertebral bodies 
with degenerative disc disease of the lower thoracic spine.  
The diagnostic impression included status post L2 compression 
fracture, mild, healed, and status post T7 fracture, healed, 
no evidence of neuro-compressive pathology, with residual 
mechanical low back pain.

At his travel board hearing before the undersigned member of 
the Board in May 2000, the veteran testified, in part, that 
he believes the fracture of T7 must have occurred at the same 
time that he sustained a compression fracture at L2-3, 
currently service-connected and rated 10 percent disabling.  
He said that he initially felt pain in the low back area 
which was noted in the service medical records.  However, 
more recently, the veteran testified that a VA doctor 
informed him that the compression fracture was actually at T7 
and not at L2-3.  He commented that his pain was in the lower 
back and not so much in the upper back, but since the doctor 
told him that T7 was the affected region, he believed that 
must be the case.

The claims folder does not show that the veteran sustained a 
fracture of T7 in service.  Numerous post-service x-rays 
confirm a previous compression fracture at L2-3 with no 
mention of any fracture of T7.  However, in the late 1990's, 
the veteran was seen by a VA physician who noted that an x-
ray of the veteran's spine revealed an old fracture of T7; an 
old, healed compression fracture of T7 was also noted on VA 
examination in January 1998.  In summary, the veteran has a 
current diagnosis of status post fracture of T7.  There is no 
evidence of this injury in service and no evidence of 
continued symptoms since service.  Further, the veteran has 
not presented any medical nexus evidence that links the 
documented in-service injury to a notation of old fracture of 
T7 more than twenty years after discharge from service to any 
incident of the veteran's military service.  Without evidence 
to establish the incurrence of a fracture of T7 in service 
and a medical nexus to military service or to continued 
symptoms since service, the veteran has not presented a well 
grounded claim.  The veteran's own testimony at his Board 
hearing revealed that his complaints of pain have not been in 
the region of T7; he described his pain as being in the low 
back.  He said that he was never told anything about T7 until 
recently.  In the absence of a well grounded claim, the 
veteran's appeal on the issue of entitlement to service 
connection for residuals of a fracture of T7 is denied.


ORDER

Service connection for residuals of a fracture of T7 is 
denied.


REMAND

New and Material Evidence

The Board notes that 38 U.S.C.A. § 5108 (West 1991) allows 
for a reopening of a previously denied claim, such as the one 
denied in November 1978, but only on the presentation of new 
and material evidence.  

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality previously established by the Court in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a), as noted above.

A review of the record in the present case reveals that the 
RO employed the invalidated Colvin test when addressing the 
veteran's attempt to reopen the claim of entitlement to 
service connection for a right knee disorder in the July 1998 
rating decision and February 1999 statement of the case 
(SOC).  Inasmuch as the decision by the RO was based on the 
standard which was struck down in Hodge, supra, a remand is 
warranted to allow the RO opportunity to apply the standards 
set forth therein.  Id.

In the present case, the veteran contends that his right knee 
disability can be attributed to events in service.  The prior 
final rating decision in November 1978 denied entitlement to 
service connection for the reason that there was no evidence 
of identifiable residuals of right knee disability.

However, in conjunction with his claim to reopen, the veteran 
indicated that he had undergone three surgeries on his right 
knee.  The claims folder contains the operative report from 
an arthroscopic procedure performed on the veteran's right 
knee in October 1986; there are no other records pertaining 
to right knee surgeries which have been associated with the 
claims folder.  In view of the less stringent standard of 
materiality set forth in Hodge (the evidence must merely 
"contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision"), as well as the generalized and 
insufficient notice to the veteran of the evidence required 
to reopen his claim, the Board finds that further development 
is required prior to a determination as to whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a right knee disorder.


Service Connection

The veteran has claimed that he should be service-connected 
for degenerative joint disease of the arms, shoulders and 
legs.  Specifically, the veteran maintains that he has 
arthritis in his arms, shoulders and legs as a result of the 
fall he sustained in service in May 1978 wherein he also 
received his service-connected back injury.

At his May 2000 hearing before the undersigned member of the 
Board, the veteran testified that a VA physician told him 
that his arthritis in the arms, legs and shoulders was caused 
by the fall he sustained in service in 1978.  There is no 
evidence of such a nexus statement in the VA treatment 
records which have been associated with the claims folder.  
Nonetheless, the Board is aware that VA has a duty to assist 
the veteran in the development of the facts pertinent to his 
claim. 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.103(a) (1997).  The Court has held that the duty to assist 
the veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which the veteran has referred and obtaining 
adequate VA examinations; the Court has also stated that the 
Board must make a determination as to the adequacy of the 
record.  Littke v. Derwinski, 1 Vet.App. 90 (1990).  VA has a 
duty to search for VA records sought by the claimant. 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  If there is 
something in the record to suggest that evidence exists which 
could make the veteran's claim(s) well-grounded, VA has the 
duty to inform the veteran of his right to submit that 
evidence.  Robinette v. Brown, 8 Vet.App. 69 (1995).  With 
respect to VA treatment records, the Board is required to 
obtain them, if they exist, and all pertinent VA treatment 
records, as they are constructively in the possession of VA 
adjudicators.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Against this background, the Board finds it appropriate to 
remand to attempt to obtain these VA records and associate 
them with the claims folder.


Increased Rating

With respect to the veteran's claim of entitlement to an 
increased rating for his service-connected residuals of a 
compression fracture of L2-3, the Board notes that the 
veteran has complained his back disability is more disabling 
than currently evaluated and warrants a rating in excess of 
10 percent. 

The Board notes that the examination in January 1998, while 
it addressed additional loss of motion during flare-ups, and 
was otherwise comprehensive in a traditional context, did not 
comment on the impact of the veteran's service-connected back 
disability (residuals of a compression fracture at L2) on 
activity and on how it impairs him functionally, particularly 
in the work place, consistent with the provisions of 
38 C.F.R. §§ 4.40, 4.45 (1999) and the guidelines set forth 
by the Court in DeLuca v. Brown, 8 Vet.App. 202 (1995).  
Indeed, the examiner's comments were inconsistent inasmuch as 
he noted that the veteran functions quite well, but 
subsequently stated that the veteran has an approximate 50 
percent loss of range of motion during flare-ups.  Based on 
the inadequacy of the January 1998 VA examination in light of 
current Court precedent, additional medical opinion and /or 
examination is warranted.

The case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
ascertain whether he has received any 
treatment for his service-connected 
residuals of a compression fracture at 
L2-3 or any other nonservice-connected 
back condition since January 1998, the 
date of the last VA examination of the 
veteran's spine.  The RO should also ask 
the veteran whether he has received any 
treatment for arthritis of the arms, legs 
or shoulders, since November 1997, the 
date of the most recent VA treatment 
records in the claims folder.  Based on 
his response, the RO should obtain a copy 
of all treatment records from the 
identified source(s), VA and private, and 
associate them with the claims folder.

2.  After the aforementioned records 
have been obtained, the veteran should 
be afforded further VA orthopedic 
examination to determine the current 
degree of severity of his service-
connected residuals of a compression 
fracture at L2-3 only.  The claims 
folder MUST be made available to the 
examining physician prior to the 
examination.  Such tests as the 
examining physician deems necessary 
should be performed.  In particular, the 
examiner should (a) conduct range of 
motion studies of the back and specify 
the range in degrees; (b) comment as to 
whether there is slight, moderate, or 
severe limitation of motion of the back 
due to the veteran's service-connected 
residuals of a compression fracture at 
L2-3; (c) review pertinent aspects of 
the veteran's medical and employment 
history, and comment on the effects of 
the veteran's residuals of a compression 
fracture at L2-3 on his ordinary 
activity and on how it impairs him 
functionally, particularly in the work 
place.  The examiner should also 
specifically comment on the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination, as contemplated by 
DeLuca, supra, and 38 C.F.R. § 4.40 and 
4.45 (1999).  

3.  The RO should also contact the 
veteran and advise him that, in order to 
reopen his claim of entitlement to 
service connection for a right knee 
disorder, he needs to submit new and 
material evidence.  He should be advised 
that the submission of statements from 
treating physicians or other health care 
providers indicating the existence of a 
medical relationship between any 
currently diagnosed disability of the 
right knee and service, or to an already 
service-connected disability, is the 
type of evidence needed to satisfy this 
requirement.  He should be given the 
opportunity to submit a medical opinion 
regarding the etiology of his current 
problems, particularly whether they are 
in any way attributable to service or to 
an already service-connected condition.

4.  Thereafter, the RO should review the 
record and re-adjudicate all of the 
issues currently on appeal.  With respect 
to the issue of whether new and material 
evidence has been submitted to reopen the 
claim of entitlement to service 
connection for a right knee disorder, the 
RO should consider and apply only the 
provisions of 38 C.F.R. § 3.156(a) as 
noted in Hodge, supra.  If the RO 
concludes that any of the claims are well 
grounded (see Elkins v. West, 12 Vet. 
App. 209 (1999) as to when such a 
determination is made in a claim to 
reopen), the RO should undertake any 
additional development deemed necessary 
to fulfill the duty to assist.  This may 
include a physical examination and a 
review of the claims folder by a 
qualified medical practitioner in order 
to obtain a medical opinion on the claim 
found to be well grounded.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

The RO should then review the entire record and the claims 
pertaining to the veteran's back, right knee, legs, shoulders 
and arms should be re-adjudicated.  If any determination 
remains adverse to the veteran, both the appellant and his 
representative should be provided with an SSOC and given the 
opportunity to respond within the applicable time.  
Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to comply with precedent decisions of the 
Court and to obtain clarifying information.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and 

Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


 



